Laughlin, J.
(concurring):
By permitting one street railway corporation to own a controlling interest in the stock of another, competition is more or less stifled, and it would seem that there should be an interchange of transfers so that 'passengers may make a continuous journey in one general direction over both lines for a single fare. The remedy, however, *50must be found in the Legislature. . It will not, in my opinión, do for the courts to" hold that the directors elected by the corporation owning a majority of the stock are subservient to that corporation-,, and are in. all cases justified in carrying out its wishes so that it may be said to control the other corporation.
Determination affirmed, with Costs,